Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun, US PGPub 2021/0096761, in view of Sela et al., US PGPub 2020/0356280.
With respect to claim 1, Byun teaches data storage device, comprising: 
a memory device, comprising a plurality of memory blocks, wherein the memory blocks correspond to a plurality of logical units, each logical unit corresponds to a plurality of logical addresses, the logical addresses corresponding to each logical unit are divided into a plurality of regions and each region is further divided into a plurality of sub-regions (Par. 34, memory device 150 comprising dies that include memory blocks. Par. 58, which discloses that the memory blocks are grouped into super memory blocks. Pars. 73, 83, and 86, which disclose the super memory block includes blocks comprising data with logical addresses wherein the data are grouped into offsets/stripes); and 
a memory controller, coupled to the memory device and configured to access the memory device and update content of a read count table in response to a read command, issued by a host device (Par. 43, controller 130 with processor 134 that control overall operation of memory system 110. Pars. 96-97, incrementing the read count of logical address in read command from host wherein controller 130 reads data from memory device 150. Par 85, in an exemplary embodiment, a read to LA7 would increment read count of LA7, 
wherein the read count table comprises a plurality of fields, each field is configured to record a read count that is associated with one sub-region and the content of the read count table is updated by increasing the read count(s) associated with the sub-region(s) that logical addresses designated in the read command belong to (Par. 106, the table with plural entries, each storing read count of respective logical addresses. Pars. 73, 83, and 86, which disclose the logical address are grouped (via corresponding data) into offsets/stripes. Par. 96-97 and 105, incrementing read count of logical address in read command from the host. Par. 85 shows an exemplary embodiment where a read to LA7 would increment the read count of LA7, which part of an offset stripe 2, and 
wherein the memory controller is further configured to select at least one sub-region to be rearranged according to the content of the read count table and perform a data rearrangement procedure to move data of the logical addresses belonging to the selected at least one sub-region to a first memory space of the memory device having continuous physical addresses (pars. 85-89, responsive to a read count exceeding a threshold, moving DATA7, as well as DATA5, DATA6 and DATA8 that are in the same offset/stripe 2 as DATA7 to a second super memory block. Par. 57, DATA5 and DATA8 are stored in sequential locations/continuous physical addresses).
Byun fails to teach that the read has a transfer length greater than 1 for designating more than one logical address to be read. 
Sela teaches a read has a transfer length greater than 1 for designating more than one logical address to be read (pars. 60-61)
It would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Sela before him before the earliest effective filing date, to modify the memory access system of Byun with the memory access system of Sela, in order to have a transfer length greater than 1, which avoids performing multiple read commands, which is not efficient and degrades performance, as taught by Sela in par. 60.
With respect to claim 2, Byun teaches the data storage device as claimed in claim 1, wherein the memory controller is further configured to sort the read counts recorded in the read count table and select the at least one sub-region to be rearranged according to the sorted read counts (pars. 106-108 and the associated figs. 8A and 8B, the read counts are sorted such that the ones with the highest read counts, above the threshold value, are identified, and the data associated with them, DATA5 and DATA8 are moved together with DATA8 to a second super memory block, comprising the rearranging step of the claim).
With respect to claim 5, Sola teaches the data storage device as claimed in claim 1, wherein the read command issued by the host device is a Host Performance Booster (HPB) READ command (par. 60).
With respect to claim 6, Byun teaches the data storage device as claimed in claim 1, wherein the memory controller is further configured to move data of a region comprising the selected at least one sub-region to a second memory space of the memory device having continuous physical addresses in the data rearrangement procedure (Pars. 87-89, moving DATA7, as well as DATA5, DATA6, and DATA8 that are in the same offset/stripe 2 as DATA7 to second super memory blocks. Par. 57, DATA5 and DATA8 are stored in sequential locations/contiguous address within blocks).
With respect to claim 7 Byun teaches the data storage device as claimed in claim 1, wherein the first memory space is a first memory block, the memory controller is further configured to update content of a first mapping table in response to an operation of moving the data of the logical addresses belonging to the selected at least one sub-region to the first memory space, and wherein the memory controller is further configured to directly update content of a second mapping table based on the content of the first mapping table after performing the data rearrangement procedure, wherein the first mapping table is configured to record physical-to-logical mapping information of a plurality of physical addresses of the first memory block and the second mapping table is configured to record logical-to-physical mapping information of the logical addresses of the memory device (pars. 87-89, which moves data in a same stripe from one super memory block to another. The super memory block comprises the first mapping table, storing physical to logical mappings, as the super memory block comprises a collection of physical memory blocks, which are selected using methods described in pars. 57-62. Par. 74 further describes that super block contains logical addresses LA1 to LA20, in one example, and thus comprises the first mapping table of physical to logical addresses. Par. 75 describes that the controller receives a logical address LA7, and converts it to a physical address. Pars. 105-108 describe updating the logical to physical mapping after moving data from one super block to another, which is updating the second mapping table of the claim).
With respect to claim 8, Byun teaches the data storage device as claimed in claim 1, wherein the memory controller is further configured to establish a sub-region continuity table and update content of the sub-region continuity table after performing the data rearrangement procedure, wherein the sub-region continuity table comprises a plurality of fields, each field is associated with one sub-region and is configured to record whether data of the logical addresses belonging to the associated sub-region is stored in continuous physical addresses (pars. 105-108 and the associated figs. 8A and 8B, which show the tables with the plurality of fields for each logical address-read count pair, the tables being updated when the data of the same stripe (continuous physical addresses), DATA5, DATA7, and DATA8 are moved to the second super memory block).
Claims 9-10 and 13-16 are a data processing method that correspond to the data storage device of claims 1-2 and 5-8, and are rejected using similar logic.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Sola as applied to claims 1 and 9 above, and further in view of Yoo, US PGPub 2010/0306491).
With respect to claim 3, Byun and Sola teach all limitations of the parent claim as discussed above. Yoo teaches the data storage device as claimed in claim 1, wherein the memory controller is further configured to determine whether the data of the logical addresses belonging to the selected at least one sub-region is stored in continuous physical addresses, and when the data of the logical addresses belonging to the selected at least one sub-region is not stored in continuous physical addresses, the memory controller is configured to move the data of the logical addresses belonging to the selected at least one sub-region to the first memory space having continuous physical addresses (pars. 27-28 and 34-35, and the associated figures 4A-4D, the control unit performs a merge operation to rearrange data having contiguous logical addresses and discontinuous physical addresses to a corresponding block (first memory space) having contiguous physical addresses. Note that said control unit identified (determined) that there is non-contiguous physical addresses) that is to be rearranged into contiguous data in contiguous physical addresses).
It would have been obvious to one of ordinary skill in the art, having the teachings of Byun, Sola and Yoo before him at the time of the earliest effective filing date, to modify the storage access method of Byun and Sola with the storage access method of Yoo, as applying Yoo’s known technique would have yielded i) predictable result of moving data (of logical address of selected sub-region) from non-contiguous physical addresses to contiguous physical addresses of first memory space, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
Claim 11 is rejected using similar reasons as claim 3.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Sola as applied to claims 1 and 9 above, and further in view of Muchherla, US PGPub 20200133585.
With respect to claim 4, Byun and Sola teach all limitations of the parent claim as discussed above, but fails to teach calculating an average read count. Muchherla teaches the data storage device as claimed in claim 1, wherein the memory controller is further configured to calculate an average read count according to the read counts recorded in the read count table and select the at least one sub-region to be rearranged according to the average read count (Par. 32, identifying a block based on a read count threshold that is a deviation of a first block’s read count from an average read count of other data blocks, or a number of read operations above average read count for data blocks).
It would have been obvious to one of ordinary skill in the art, having the teachings of Byun, Sola and Muchherla before him at the time of the earliest effective filing date, to modify the storage access method of Byun and Sola with the storage access method of Muchherla, as applying Muchherla’s known technique would have yielded i) predictable result of selecting at least one sub-region based on average read count that is based on read counts of said read count table, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
Claim 12 is rejected using similar logic as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/Christopher D Birkhimer/Primary Examiner, Art Unit 2136